

Exhibit 10.2
ASSIGNMENT OF PURCHASE AGREEMENT


THIS ASSIGNMENT OF PURCHASE AGREEMENT (the “Assignment”) is made and entered
into as of June ____, 2017 by and between CARTER VALIDUS PROPERTIES II, LLC, a
Delaware limited liability company ("Assignor"), and DCII-250 WILLIAMS STREET
NW, LLC, a Delaware limited liability company ("Assignee").
RECITALS
A.    Assignor is the Purchaser under that certain Purchase and Sale Agreement
made by and between 250 Williams Street LLC, a Georgia limited liability company
(“Seller”), and Assignor as Purchaser, having an effective date of April 19,
2017, as may be amended from time to time (collectively, the “Agreement”),
relative to certain Land, Improvements, Personal Property, Ground Lease
Documents, Tenant Lease Rights, and Intangibles (as defined in the Agreement),
located or necessary for the operations of the premises located at 250 Williams
Street, Atlanta, Georgia (the “Property”).
B.    Assignor wishes to assign to Assignee all of its rights under the
Agreement in return for Assignee’s agreement to assume all of Assignor’s
obligations under the Agreement.
NOW, THEREFORE, for valuable consideration to Assignor in hand paid by Assignee,
the receipt and sufficiency of which are hereby acknowledged by Assignor, the
parties agree as follows:
Assignor does hereby sell, assign, transfer and deliver unto Assignee all of
Assignor's right, title, interest, and obligations in, to, and under the
Agreement (including, without limitation, the rights and obligations of Assignor
with respect to all deposit monies paid by Assignor under the Agreement)
regarding and relating to the Property which is the subject of the Agreement.
Assignee hereby reaffirms the representations and warranties made by Assignor in
the Agreement. Assignor and Assignee hereby represent and warrant that Assignee
is controlled by or under common co-control with Assignor and/or Carter Validus
Operating Partnership II L.P.
Assignee, by the acceptance hereof, hereby assumes all rights and obligations of
Assignor as Purchaser under the Agreement and agrees to be bound by all of the
terms and conditions of the Agreement. This Assignment shall not release or
otherwise relieve Assignor from any obligations under the Agreement, and
Assignor shall remain primarily liable to Seller for the performance of any such
liabilities or obligations notwithstanding this Assignment.


[Signature page follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.
WITNESSES:










/s/ Patrice M. Wolfe
Print Name: Patrice M. Wolfe  


/s/ Lisa A. Clarke
Print Name: Lisa A. Clarke  
ASSIGNOR:


Carter Validus Properties II, LLC,
a Delaware limited liability company




By: /s/ Lisa Collado
Name: Lisa Collado
Its: Vice President




 
 






WITNESSES:






















/s/ Patrice M Wolfe
Print Name: Patrice M. Wolfe  


/s/ Lisa A. Clarke
Print Name: Lisa A. Clarke  






ASSIGNEE:


DCII–250 WILLIAMS STREET NW, LLC,
a Delaware limited liability company


By:     Carter Validus Operating Partnership II, LP, a Delaware limited
partnership, its Sole Member


By:      Carter Validus Mission Critical   REIT II, Inc., a Maryland 
corporation, its General Partner


                      By: /s/ Lisa Collado
                      Name: Lisa Collado
                      Its: Authorized Agent








 
 





[Signature Page to Assignment of Purchase Agreement]





